PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/317,584
Filing Date: 27 Jun 2014
Appellant(s): Ayad et al.



__________________
Ryan De Vries, Reg. No. 78,051
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-4, 15-16, 18-19, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261) and Stevens (US PG Pub. 2009/0075246) further in view of Redfern et al. (US PG Pub. 2014/0149219).
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), and Redfern et al. (US PG Pub. 2014/0149219) further in view of Yaskin (US PG Pub. 2010/0009330).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), Redfern et al. (US PG Pub. 2014/0149219) and Yaskin (US PG Pub. 2010/0009330) further in view of Carroll et al. (US PG Pub. 2014/0040156).
Claims 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennen et al. (US PG Pub. 2003/0134261), Stevens (US PG Pub. 2009/0075246), Redfern et al. (US PG Pub. 2014/0149219) further in view of Cooper, Alan. “Sociograms: Mapping the Relationship Dynamics of a Classroom.” 6seconds.Org, 8 May 2012, (www.6seconds.org/2012/05/08/sociograms-in-a-classroom/) (hereinafter Cooper).


(2) Response to Argument
Appellant's arguments filed 23 December 2021 with respect to the prior art rejections have been fully considered but are not persuasive.  Appellant again argues that the references do not teach the limitations of claims 1 and 31; however, the Examiner respectfully disagrees.  Here, again, Appellant is arguing the references individually when it is a combination which reads upon the claims.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Appellant argues that the Stevens and Redfern references would take the place of the display in Jennen; however, the Examiner respectfully disagrees.  Here, Jennen is disclosing the ability to display a plurality of features in a single display and the Stevens and Redfern teach the specific types of data, as discussed below.  
Appellant argues that the combination of references fails to disclose all elements of claims 1 and 31, specifically the ability to graph two different performance aspects for comparison.  As an initial note, Appellant is arguing much more narrowly than actually claimed.  The claims only require the “generate at least one visualization indicative of performance of each learner in relation to the plurality of learners based upon the learner data and class data, the at least one visualization including two or more graphical features, each of the graphical features being indicative of one of the performance aspects of the learner relative to class data, and wherein the at least one visualization is provided in a manner that is indicative of one or more of the plurality of performance aspects that a particular at least one learner is to use as a remedial effort for improvement of the performance for the particular at least one learner, and wherein at least a first one of the two or more graphical features shows the social connectedness of the learner relative to a median social connectedness value of the plurality of peers, and wherein at least a second one of the two or more graphical features shows how often the learner accesses the course; and iii) display the at least one visualization” which does not positively recite any “comparison” aspects, simply that the at least visualization is displayed with two graphical features within the same display (not two separate graphs as Appellant appears to argue).  The Examiner has previously shown how Jennen (as the base system) teaches the ability to visually display different student comparative performance indicators with a box and whisker plot (Fig. 18) which can include “Referring to FIGS. 15, 16 and 17, the wherein a first one or more of the plurality of performance aspects is indicative of how often each learner accesses the course; wherein the at least one visualization is provided in a manner such that is indicative of one or more of the plurality of performance aspects that a particular at least one learner is to use as a remedial effort for improvement of the performance for the particular at least one learner; and wherein at least a second one of the two or more graphical features shows how often the learner accesses the course” by the Stevens reference (IMMEX Project hosts an online problem solving environment and develops and delivers scientific simulations and probabilistic models of learning trajectories that help position students' scientific problem-solving skills upon a continuum of experience.  The IMMEX.TM.  database serializes and mines timestamps of which resources students use, Stevens ¶48; assess student problem solving skills, ¶49; timestamps, ¶54; indication of a lack of understanding and progress, ¶102; see also Fig. 10 and ¶70).  Next, it would also then be obvious to modify the combination of Jennen and Stevens to include the social connectedness as taught by Redfern to teach “wherein at least a first one of the two or more graphical features shows the social connectedness of the learner relative to a median social connectedness value of the plurality of peers.”  [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom—MPEP 2144.01.  Again, as clearly articulated in previous rejections, it would have been obvious for one of ordinary skill in the art to incorporate the data from Redfern and Stevens into Jennen’s visual display of student comparative performance indicators, as it is simply a display of student/learner that has been previously collected.  As such the arguments are not persuasive, and the rejection should be sustained.  
Appellant’s arguments regarding this obviousness aspect is not persuasive simply by arguing the intended use (or benefits thereof) of how visual displays would give an instructor information in a readily available format.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  As such the arguments are not persuasive, and the rejection should be sustained.  
The Examiner also notes that, under the broadest reasonable interpretation, the type of data for display could simply be non-functional descriptive material, and is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of learner data) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (MPEP 2144.04).  Similarly, the simple rendering a second or multiple graphical features in the visualization of the different performance aspects of a student is simply the duplication of steps or parts, and duplication is obvious, (MPEP 2144.04.VI.B). The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1 and 31 for a second or multiple graphical features within a visualization of the different performance aspects of a student would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first graphical feature.  Furthermore, how the data is displayed (the type of graphical feature format) is also simply a design choice and also obvious as well since The 
Appellant next argues that the cited combination fails to disclose the elements of “social connectedness” and “how often the learner accesses the course;” however, the Examiner respectfully disagrees.  As an initial note, this argument is simply a bare assertion, and thus Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Appellant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Even assuming arguendo, the Examiner has previously shown how Stevens teaches “IMMEX Project hosts an online problem solving environment and develops and delivers scientific simulations and probabilistic models of learning trajectories that help position students' scientific problem-solving skills upon a continuum of experience.  The IMMEX.TM.  database serializes and mines timestamps of which resources students use, (Stevens ¶48; see also assess student problem solving skills, ¶49; timestamps, ¶54; indication of a lack of understanding and progress, ¶102; see also Fig. 10 and ¶70).”  The concept of serializing and monitoring and timestamps within the system clearly teaches the ability to measure or track how often a student or learner accesses a course.  Redfern teaches how “The content publishing module 50 enables an authorized representative of an organization represented in the social graph of the social network service to author, or otherwise specify or select content of various content types to be communicated to members of the social network service.  The particular communication channels may vary.  For example, the content publishing module 50 may enable messages to be presented in an activity stream of a member.  In addition, the content publishing module 50 enables notifications and content to be presented via a an activity or event, or some other affinity shared in common between two entities (Redfern ¶37).”  The Examiner has broadly interpreted, as one of ordinary skill in the art would do, the tracking of the communications between entities as the social connectedness which, when considered in combination with Jennen, reads upon the instant claim amendments (i.e. this communication data captured in Redfern can be displayed in the graphical report of Jennen Fig. 18). Here, again, both Jennen and Stevens are able to provide visual renderings or representations of student performance and activity in an online environment.  Stevens even teaches a myriad of possible visual displays of students’ data (Stevens Fig. 6-Fig. 20).  As such the arguments are not persuasive, and the rejection should be sustained.  
Next, Appellant’s argue the Cooper reference does not teach the limitations of claims 17 and 37; however, the Examiner respectfully disagrees.  Here, regarding claim 17, Cooper clearly recites how “Different-sized circles, as in the diagram, give visual impact to these relationships and make it easy to discern the various degrees of popularity. This can be done either on a computer, or by hand tracing. Arrows indicate who is choosing whom:, (Cooper Page 3 and accompanying figure).”  Cooper’s display reasonably teaches that the distances are closer to those whom interact more (i.e. directly chosen and a first degree of separation), and further when they do not.  Next, regarding claim 37, while Cooper may not display a “different-sized circle” in the figure, it is clearly taught by the text description regarding what an actual socio-gram displays.  Here, one of ordinary skill in the art would interpret the ability of different 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.